t c summary opinion united_states tax_court josef lah petitioner v commissioner of internal revenue respondent marie lah petitioner v commissioner of internal revenue respondent docket nos 15965-02s 15966-02s filed date josef lah pro_se in docket no 15965-02s marie lah pro_se in docket no 15966-02s donza m poole for respondent haines judge these consolidated cases were heard pursuant to sec_7463 in effect at the time the petition was filed unless otherwise indicated all subsequent section references are to the internal_revenue_code for the relevant year amounts are rounded to the nearest dollar the decisions to be entered are not reviewable by any other court and this opinion should not be cited as authority respondent sent separately to petitioner josef lah mr lah and petitioner marie lah mrs lah collectively petitioners a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the issue for decision is whether respondent may proceed with the proposed collection activities relating to and years in issue background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petitions petitioners resided in chardon ohio petitioners filed a chapter bankruptcy petition on date the case was subsequently converted to a chapter proceeding on date respondent assessed a sec_6672 trust fund recovery penalty tfrp against each petitioner of more than dollar_figure the tfrp resulted from the failure to withhold and pay over income and federal_insurance_contribution_act taxes for petitioners’ cases were consolidated for purposes of trial briefing and opinion respondent assessed dollar_figure against mr lah and dollar_figure against mrs lah swiss haus inc for the quarter ending date to the quarter ending date see sec_6672 in date the u s bankruptcy court for the northern district of ohio eastern division entered an order requiring the chapter trustee to pay certain administrative claimants a dividend including dollar_figure to respondent on its claim for administrative taxes incurred by petitioners’ bankruptcy_estate during the chapter phase of the case further the tfrp liabilities were found not to be fully dischargeable in bankruptcy see u s c sec a a petitioners filed their and tax returns with the filing_status of married_filing_jointly and did not send in payments for the balances due with these returns mr lah filed his tax_return with the filing_status of married_filing_separately mr lah did not send in a payment for the balance due with his tax_return prior to date petitioners sent in various partial payments to be applied to the income_tax liabilities for the years in issue petitioners would designate each payment to the tax_year that they wanted the payment to apply during this period respondent would honor petitioners’ designations and apply the payments to the tax years specified on date petitioners entered into an installment_agreement with respondent that included the tfrp liabilities and the income_tax liabilities for the years in issue respondent sent petitioners a letter confirming the installment_agreement which was silent as to whether petitioners could designate the payments to a certain year’s liabilities under the agreement on date petitioners sent respondent a payment under the installment_agreement for dollar_figure and stated in an attached letter the installment_payment for august please apply it to sic the assessments are disputed because we owed for the taxes known a sec_6672 have no explanation of what they are from the internal revenue we have written for on sic explanation on date respondent sent petitioners a response the date letter stating since payments are applied in the best interest of the government we are unable to transfer your dollar_figure payment dated date as requested after receipt of this letter petitioners no longer designated each payment under the installment_agreement petitioners made payments of dollar_figure under the installment_agreement monthly from date to date respondent requested in each monthly payment notice attached to the payment voucher that petitioners include the payment voucher which referred to civpen with each payment and write on each check civpen although petitioners refused to write civpen on each payment because they disputed the tfrp liabilities they did include respondent’s payment voucher with each payment respondent applied these payments to the tfrp liabilities on date mr lah attended an irs problem-solving day in which he argued that his income_tax liabilities for the years in issue should be abated because the payments made pursuant to the installment_agreement were intended to pay off these income_tax liabilities the irs revenue_agent reviewed the payments made by petitioners and ensured that all checks designated for application to the income_tax liabilities for the years in issue were applied including the date payment on date petitioners filed a form_843 claim_for_refund and request for abatement for a refund of the payments made pursuant to the installment_agreement that respondent applied to the tfrp liabilities respondent disallowed this claim on date respondent sent a final notice_of_intent_to_levy and notice of your right to a hearing for the years in issue the taxes owed with penalties and interest as set forth as a result of the bankruptcy proceeding the statute_of_limitations period to collect the tfrp liabilities expired on date for mr lah and date for mrs lah see sec_6503 suspending the running of the period of limitations during the period of bankruptcy in the final notice were dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively a hearing was held on date subsequently respondent sent each petitioner a notice_of_determination for the years in issue respondent determined that the proposed levy action was sustained because petitioners failed to show that they were entitled to any additional credits or payments and petitioners were not willing to discuss any alternatives to the proposed levy action respondent explained the service will not grant an installment_agreement unless the agreement includes all delinquent tax_liabilities the service will apply all payments on an agreement in the best interest of the united_states generally payments are applied to the tax period with the earliest collection statute expiration date the trust fund recovery penalty assessment had the earliest collection statute date payments were applied to the trust fund recovery penalty first the settlement officer offered you an opportunity to produce verification of any other designated payments for consideration for transfer you did not provide any additional canceled checks designated to specific tax periods on date petitioners each filed a petition for lien or levy action under code sec_6320 or sec_6330 for the years in issue respondent also included taxable years and in the final notice_of_intent_to_levy and notice of your right to a hearing and in mr lah’s notice_of_determination but petitioners do not dispute those years discussion in general a taxpayer making a voluntary payment has the right to direct its application to whatever tax_liability he chooses 703_f2d_1030 7th cir 326_f2d_451 10th cir bierhaalder v commissioner tcmemo_1995_307 cf revrul_73_305 1973_2_cb_43 if the taxpayer does not provide specific instructions as to the application of the partial payment the commissioner will apply the payment to tax penalty and interest to the earliest period first petitioners argue that certain payments made under the installment_agreement were improperly credited to the tfrp liabilities rather than to their income_tax liabilities for the years in issue petitioners allege that they would have continued to designate their payments to their income_tax liabilities if they had not received respondent’s date letter in effect petitioners contend that respondent should be equitably estopped from proceeding with collection the payments made pursuant to the installment_agreement herein are voluntary payments see 47_tc_65 revrul_73_305 1973_2_cb_43 was superseded by revproc_2002_26 2002_1_cb_746 which provides that unless the taxpayer provides specific written directions as to the application of the payment the commissioner will apply the payments that will serve its best interest because their income_tax liabilities would have been paid off if they had not received respondent’s date letter because the validity of the underlying tax_liability ie the amount unpaid after application of voluntary payments is properly at issue we review respondent’s determination de novo 116_tc_60 114_tc_176 equitable_estoppel is a judicial doctrine that precludes a party from denying the party’s own representations which induced another to act to his or her detriment 98_tc_695 we have recognized that estoppel is applied against the commissioner with the utmost caution and restraint id 90_tc_684 76_tc_209 affd 810_f2d_209 d c cir 67_tc_612 the taxpayer must establish the following elements before equitable_estoppel will be applied against the government a false representation or wrongful misleading silence by the party against whom the estoppel is claimed an error in a statement of fact and not in an opinion or statement of law the taxpayer’s ignorance of the true facts the taxpayer’s reasonable reliance on the acts or statements of the one against whom estoppel is claimed and adverse effects suffered by the taxpayer from the acts or statements of the one against whom estoppel is claimed 104_tc_13 affd 140_f3d_240 4th cir if any one of these elements is not present equitable_estoppel is not appropriate as discussed below we sustain respondent’s determinations to proceed with the proposed levy action because equitable_estoppel is not appropriate in these cases estoppel requires a finding that the taxpayer relied on the government’s representations and suffered a detriment because of that reliance id regardless of the designation of the payment petitioners paid dollar_figure per month on tax_liabilities that they were legally obligated to pay making payments on a legally due tax does not constitute detrimental reliance 65_tc_351 further each monthly payment voucher enclosed with petitioners’ payments listed civ pen indicating that each payment was going toward the tfrp liabilities regardless of whether petitioners disputed the tfrp liabilities petitioners were aware that each monthly payment was being applied to the tfrp liabilities by their attachment of the designated payment voucher to each payment see 85_tc_445 holding that respondent properly allocated payments because the taxpayer received bills for installment payments that apprised it of the allocations between tax and interest proposed by the commissioner moreover respondent’s application of petitioners’ payments was reasonable the letter that confirmed the installment_agreement between petitioners and respondent is the executed written installment_agreement sec_301_6159-1 proced admin regs we found the installment_agreement to be silent as to whether petitioners were able to designate the application of the payments to certain years as a result it was reasonable for respondent to apply the payments to the tfrp liabilities first pursuant to its own procedures see revrul_73_305 1973_2_cb_43 further the court_of_appeals for the sixth circuit to which this case would be appealable but for sec_7463 has held that estoppel against the government also requires some affirmative misconduct by a government agent united_states v guy 978_f2d_934 6th cir the evidence does not sec_301_6159-1 proced admin regs provides in relevant part form of installment_agreement a written installment_agreement may take the form of a written confirmation of an agreement entered into by the taxpayer and the director that is mailed or personally delivered to the taxpayer to define affirmative misconduct the court_of_appeals for the sixth circuit stated that the party claiming equitable_estoppel against the government must establish more than mere negligence delay inaction or failure to follow an internal lead us to believe that respondent’s actions rise to the level of affirmative misconduct we sustain respondent’s determinations to proceed with collection of the income_tax liabilities for the years in issue mrs lah also argued in her amended petition that the dollar_figure from the bankruptcy proceeding should have been credited to the tax_liabilities for the years in issue we have found that this amount was paid to respondent for the claim of administrative taxes incurred by petitioners’ bankruptcy_estate during the chapter proceeding this payment was an involuntary payment and is not allowed to be applied as designated by the taxpayer 47_tc_65 in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude them to be moot irrelevant or without merit to reflect the foregoing decisions will be entered for respondent agency guideline in addition to the traditional elements 249_f3d_433 6th cir quoting 976_f2d_934 5th cir
